Name: Commission Regulation (EEC) No 3336/84 of 28 November 1984 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 11 . 84 Official Journal of the European Communities No L 311 /23 COMMISSION REGULATION (EEC) No 3336/84 of 28 November 1984 altering the export refunds on cereals and on wheat or rye flour, groats and meal refunds at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular the fifth subparagraph of Article 1 6 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Regulation (EEC) No 3272/84 (3), as last amended by Regulation (EEC) No 3314/84 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3272/84 to the information known to the Commission that the export HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, as fixed in the Annex to amended Regulation (EEC) No 3272/84 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 29 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 November 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 2 OJ No L 107, 19 . 4. 1984, p. 1 . 0 OJ No L 305, 23 . 11 . 1984, p . 33 . (4) OJ No L 308, 27 . 11 . 1984, p. 40 . No L 311 /24 Official Journal of the European Communities 29 . 11 . 84 ANNEX to the Commission Regulation of 28 November 1984 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) CCT heading No Description Refund 10.01 B I Common wheat and meslin for exports to :  Switzerland, Austria and Liechtenstein 0  other third countries 0 10.01 B II Durum wheat  10.02 Rye for exports to :  Switzerland, Austria and Liechtenstein  other third countries 10,00 10,00 10.03 Barley for exports to :  Switzerland, Austria and Liechtenstein  Zone II b)  Japan  other third countries 23,00 30,00 10.04 Oats for exports to :  Switzerland, Austria and Liechtenstein  other third countries  10.05 B Maize, other than hybrid maize for sowing  10.07 B Millet  10.07 C Grain sorghum l ex 11.01 A Wheat flour :  of an ash content of 0 to 520 18,00  of an ash content of 521 to 600 18,00  of an ash content of 601 to 900 16,00  of an ash content of 901 to 1 100 15,00  of an ash content of 1 101 to 1 650 14,00  of an ash content of 1 651 to 1 900 12,00 29 . 11 . 84 Official Journal of the European Communities No L 311 /25 (ECU / tonnej CCT heading No Description Refund ex 11.01 B Rye flour :  of an ash content of 0 to 700 18,00  of an ash content of 701 to 1 150 18,00  of an ash content of 1 151 to 1 600 18,00  of an ash content of 1 601 to 2 000 18,00 11.02 A I a) Durum wheat groats and meal :  of an ash content of 0 to 1 300 (') 151,00  of an ash content of 0 to 1 300 ( 2) 143,00  of an ash content of 0 to 1 300 127,00  of an ash content of more than 1 300 120,00 11.02 A lb) Common wheat groats and meal :  of an ash content of 0 to 520 18,00 (') Meal of which less than 10 % by weight is capable of passing through a sieve of 0,250 mm mesh . (2) Meal of which less than 10 % by weight is capable of passing through a sieve of 0,160 mm mesh . N.B. The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5 . 1977), as amended by Regulation (EEC) No 3634/83 (OJ No L 360, 23 . 12 . 1983).